Citation Nr: 1227991	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.  The Veteran died in October 2005, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in July 2010.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for, inter alia, schizophrenia.

2.  The evidence shows that the Veteran's alcoholism was a result of his service-connected schizophrenia., which substantially contributed to his death.  

3.  The Veteran had in-country service in Republic of Vietnam shown as including service in December 1966.

4.  The Veteran's diabetes mellitus also substantially contributed to his death.  
CONCLUSION OF LAW

A disability that was caused by service and/or a service-connected disability contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty and not the result of the veteran's own misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a). 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus to a compensable degree any time after such service, the diabetes mellitus will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

During service, the Veteran was diagnosed as having and treated for schizophrenia, paranoid type and a depressive reaction with a suicide attempt.  He was hospitalized, and was eventually discharged from the military because of his psychiatric disorder.

Following service, the Veteran began a pattern of significant/excessive drinking.  In an October 1977 VA hospitalization record, the Veteran was noted to experience recurrent hallucinatory voices, fear of losing control of his behavior, insomnia, and disturbing dreams about his war experiences.  The VA physician indicated that the Veteran uses alcohol to reduce the intensity of his hallucinations, with the onset of heavy drinking occurring two to three months prior.  

He was hospitalized again in November 1977 and in October 1978 to December 1978 for his schizophrenia, depression, and alcoholism.  This was followed by a period of abstinence from drinking.  The Veteran had a history of chronic hepatitis C, diabetes mellitus, hypertension, and eventually cirrhosis of the liver.  

Later private treatment records show the Veteran was diagnosed as having hepatic cirrhosis and right renal cyst.  In August and October 2005, the Veteran was hospitalized for end-stage liver cirrhosis due to alcohol/hepatitis C, and end-stage renal disease.  

The Veteran died in October 2005.  The immediate cause of death was noted to be end stage renal disease, with cirrhosis and hepatitis C as underlying causes of the Veteran's death.  

At the time of his death, the Veteran was service-connected for schizophrenia and residuals of a gunshot wound of the left foot with fracture of the first metatarsal.  He also had a history of diabetes mellitus, which is a presumptive disease related to service in the Republic of Vietnam for which he never sought service connection.  See 38 C.F.R. § 3.307, 3.309.  

In June 2006, the Veteran's file was given to a VA examiner to provide an opinion as to the cause of the Veteran's death.  The examiner opined that the Veteran's noninsulin dependent diabetes mellitus was merely mentioned in his treatment records and it was well-controlled on glipizide.  He indicated that severe renal failure is the most common complication of hepatic cirrhosis, often seen in fulminant hepatitis or advance cirrhosis with ascites.  Thus, the examiner found that the Veteran's renal failure was not caused by his mild diabetes mellitus, and that the cause of death was advanced cirrhosis of the liver secondary to hepatitis C

In July 2010, the appellant testified that she was married to the Veteran's since 1988, and that he drank 6-16 ounce beers everyday during their marriage.  She stated that his drinking was a form of self-medication for his psychiatric disorder.  She also noticed that the Veteran's schizophrenia affected his overall general health.  

In April 2012, the Veteran's claims file was forwarded for a VHA opinion to determine whether his service-connected schizophrenia had in any way caused or contributed to his death.  The VHA nephrologist opined that the Veteran's renal failure was most likely due to his atherosclerosis based upon his smoking history, hyperlipidemia, hypertension, discordant renal function, aortic calcium, and renal biopsy.  He indicated that these symptoms are most consistent with renal atherosclerotic disease, and his diabetes mellitus and hepatitis C likely contributed to his loss of renal function.  He noted, however, that these were not "major causes"  of the loss of renal function.  The nephrologist also indicated that he could not comment on the cause of the cirrhosis because the Veteran had both alcohol and hepatitis C exposure, but his physicians believed he was consuming a moderate amount of alcohol.  Further, he noted that ethanol worsens hypertension, and can contribute to atherosclerosis (even though smoking is the greatest single risk).  Ultimately, the nephrologist indicated that alcohol consumption likely contributed to the Veteran's decline, but his smoking and hyperlipidemia was the major contributor to his death.  

Upon careful review of the evidence of record, and in light of the appellant's credible and competent testimony, the Board finds that the Veteran's alcohol abuse was secondary to his service-connected schizophrenia and this substantially contributed to the Veteran's death.  In addition, diabetes mellitus is a disease that is presumptively related to his exposure to herbicides, thus, his diabetes mellitus is related to active service.  In addition, the May 2012 nephrologist indicated that both diabetes mellitus and alcohol abuse contributed to the Veteran's demise.  The Board finds this May 2012 opinion to be competent, credible, and probative in finding that the Veteran's alcohol abuse (secondary to service-connected schizophrenia) and diabetes mellitus contributed to his end stage renal disease and ultimate death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that the preponderance of the evidence is in support of the appellant's claim, and service connection for the cause of the Veteran's death is granted.  


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.


___________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


